                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                    )         CASE NO. 1:18CR408
                                             )
                      Plaintiff,             )         JUDGE CHRISTOPHER A. BOYKO
                                             )
               vs.                           )
                                             )
JOSEPH R. HURLEY,                            )         OPINION AND ORDER
                                             )
                      Defendant.             )

CHRISTOPHER A. BOYKO, J.:

       This matter comes before the Court upon the Motion (Doc. 16) of Defendant Joseph R.

Hurley to Suppress, requesting the Court suppress evidence obtained from a search of his hard

drives, computers and cell phone. Defendant claims that the Affidavit for a search warrant

submitted to the Municipal Court Judge contained false and misleading information and violated

Defendant’s Fourth Amendment rights. In addition, Defendant requested an evidentiary hearing.

For the following reasons, the Court DENIES Defendant’s Motion in its entirety.

                                   I. BACKGROUND FACTS

       On March 9, 2018, Richland County Children Services contacted Richland County

Sheriff’s Office regarding Defendant’s possible sexual abuse of his eleven year-old step-

daughter A.H. (Doc. 16-1, PageID: 55).

                                                 -1-
       At some point in time, A.H.’s mother became suspicious of Defendant and placed a video

camera in A.H.’s bedroom. Id. The video camera captured Defendant in A.H.’s bedroom late at

night, while A.H. and her friend were sleeping. Id. While in the bedroom, the video shows

Defendant touching A.H. Id. At one point in time, Defendant used a cell phone near A.H.’s

torso. Id.

       The mother also performed an internet search of Defendant’s browser history. Id. She

discovered Defendant searched for the drug Rohypnol.1 Id. She then brought the video and her

findings from the internet history to the Sheriff’s Office. Id. She also turned over two

computers, four hard drives and a cell phone. Id. Investigators additionally seized Defendant’s

cell phone after an interview at the Sheriff’s Office. Id.

       Before performing an analysis of the electronic equipment, investigators applied for a

search warrant. Detective Eichinger submitted an Affidavit based on the above facts. On March

27, 2018, a Mansfield Municipal Court Judge granted the Search Warrant.

       Defendant now seeks to suppress evidence found as a result of the search of his

electronic devices. He claims the Affidavit contained false and misleading information. Upon

removing the false information, Defendant argues the Affidavit does not advance probable cause

to search his electronic devices.

                                    II. LAW AND ANALYSIS

A.     Standard of Review



       1
         “Rohypnol” is a depressant and benzodiazepine with the generic name Flunitrazepam.
U.S. DEP’T OF JUSTICE, DRUGS OF ABUSE: A DEA RESOURCE GUIDE (2017), 62; also available at
https://www.dea.gov/factsheets/rohypnol (last viewed Mar. 19, 2019). It is not approved for
medical use in the United States. Id. Rohypnol is also referred to as a “date rape” drug. Id.

                                                 -2-
       The Fourth Amendment to the United States Constitution states: “The right of the people

to be secure in their persons, houses, papers, and effects, against unreasonable searches and

seizures, shall not be violated, and no Warrants shall issue, but upon probable cause, supported

by Oath or affirmation, and particularly describing the place to be searched, and the persons or

things to be seized.” U.S. CONST. amend. IV. Probable cause is defined as “reasonable grounds

for belief, supported by less than prima facie proof, but more than mere suspicion” and exists

“when there is a ‘fair probability’ given the totality of the circumstances, that contraband or

evidence of a crime will be found in a particular place.” United States v. Lattner, 385 F.3d 947,

951 (6th Cir. 2004), cert. denied, 543 U.S. 1095 (2005) (citing United States v. Davidson, 936

F.2d 856, 859 (6th Cir. 1991)).

       In Illinois v. Gates, the Supreme Court announced the basic standard for determining

whether an affidavit establishes probable cause to issue a search warrant:

           The task of the issuing magistrate is simply to make a practical,
           commonsense decision whether, given all the circumstances set forth in
           the affidavit before him [or her], ... there is a fair probability that
           contraband or evidence of a crime will be found in a particular place. And
           the duty of the reviewing court is simply to ensure that the magistrate had
           a substantial basis for concluding that probable cause existed.

426 U.S. 213, 238-39 (1983) (emphasis added); see also United States v. Helton, 314 F.3d 812,

819 (6th Cir. 2003); Davidson, 936 F.2d at 859.

       A finding of probable cause “should be paid great deference by reviewing courts.”

Gates, 462 U.S. at 236. However, reviewing courts must ensure that the issuing magistrate or

judicial officer did “not serve merely as a rubber stamp for the police.” United States v. Leon,

468 U.S. 897, 914 (1984) (quoting Aguilar v. Texas, 378 U.S. 108, 111 (1964)). Further,

reviewing courts “will not defer to a warrant based on an affidavit that does not ‘provide the

                                                -3-
magistrate with a substantial basis for determining the existence of probable cause.’” Id. at 915,

(quoting Gates, 462 U.S. at 239)).

       A reviewing court concerns itself with only those facts which appear within the four

corners of the affidavit. United States v. Weaver, 99 F.3d 1372, 1378 (6th Cir. 1998) (citing

Whitley v. Warden, 401 U.S. 560, 564-65 (1971)); United States v. Hatcher, 473 F.2d 321, 324

(6th Cir. 1973). There is a presumption of validity with respect to affidavits supporting search

warrants. Franks v. Delaware, 438 U.S. 154, 171 (1978). However, if the affidavit contains

false statements that are shown to have been made knowingly and intentionally, or with reckless

disregard for the truth, and if those false statements were necessary to the finding of probable

cause, the evidence seized pursuant to the warrant will be suppressed. Id. at 155-56. Inaccurate

statements that are the result of mere negligence or mistake do not fall within the framework of

Franks. Id. at 171. A Franks claim entails a two-part analysis: (1) whether the defendant has

shown by a preponderance of the evidence that the false statements were deliberately or

recklessly made; and (2) “whether the affidavit, without the false statements, provides the

requisite probable cause to sustain the warrant.” United States v. Charles, 138 F.3d 257, 263

(6th Cir. 1998).

       Defendant argues he is entitled to a Franks hearing because the Affidavit contained false

and misleading information. To be entitled to a hearing, Defendant has a heavy burden. United

States v. Bennett, 905 F.2d 931, 934 (6th Cir. 1990). Defendant’s “allegations must be more

than conclusory. He must point to specific false statements that he claims were made

intentionally or with reckless disregard for the truth.” Id. (citing Franks, 438 U.S. at 171).

Moreover, Defendant must accompany his allegations with an offer of proof, such as affidavits


                                                 -4-
or sworn or otherwise reliable statements of witnesses. Franks, 438 U.S. at 171.

B.     False Statements Made Deliberately or Recklessly

       Defendant claims the following sentence in the Affidavit is false and misleading: “[The

video] also shows what appears to be [Defendant] taking his cell phone and taking photos down

[A.H.’s] shirt.” (Emphasis added). According to Defendant, the video does not show this.

Rather, the video shows Defendant using A.H.’s cell phone to illuminate the room with its

ambient light. Therefore it is illogical, according to Defendant, to use someone else’s cell phone

to secretively take pictures of the owner while the owner is sleeping.

       Defendant’s argument lacks merit. After viewing the video in whole, the Court finds the

Detective’s statement is a reasonable interpretation. The video shows Defendant in the room of

two sleeping minors for roughly fourteen minutes. While in the room, Defendant utilizes a pen-

light to illuminate the sleeping minors. The video also clearly shows Defendant using a cell

phone. With the cell phone in one hand, the viewer observes Defendant manipulate A.H.’s

blankets or shirt with his other hand. At the same time, the cell phone is inches away from a

sleeping A.H.’s torso.

       In light of the above, the Detective’s determination that Defendant appeared to uses his

cell phone to take pictures down A.H.’s shirt was reasonable. At the outset, the Detective

initially notes what Defendant’s actions “appear to be.” This qualification alerts the issuing

magistrate of a subjective interpretation. Defendant does not dispute that he used a cell phone.

While it is true that Defendant appears to obtain the cell phone from night stand, he does not

replace it after its use. Rather, after using the cell phone, Defendant places it near his side,

perhaps in his pocket. It is not entirely clear. Thus, the determination that the cell phone


                                                 -5-
appears to belong to Defendant was reasonable.

       Further, the determination that Defendant appears to take pictures with the cell phone is

also reasonable. Defendant clearly utilized a pen-light to illuminate the bedroom. Why he

would require additional light from a cell phone is at odds with Defendant’s argument.

Furthermore, Defendant does not appear to place a call or send a text message either.

Accordingly, it is a reasonable interpretation from these facts to conclude that Defendant utilized

the cell phone to provide another function – the cell phone’s camera feature.

       Simply put, Defendant has not satisfied his “heavy burden” in demonstrating that the

Detective’s statement was deliberately false or recklessly made. Defendant’s only offer of proof

is a sixteen minute video. He does not offer an affidavit from another witness, nor his own

supporting affidavit. The Court agrees with the Government that only Defendant knows what he

was doing in the bedroom of sleeping minors for fourteen minutes. However, he does not

provide his own sworn statement to clarify his actions. Accordingly, Defendant has not

demonstrated by a preponderance of the evidence that the Detective’s statement was deliberately

false or recklessly made.

       When viewed in the totality of the circumstances, the Detective’s interpretation of the

video was a reasonable understanding of what he believed the facts to be. This reasonable

understanding eliminates the possibility of a reckless falsehood. See United States v. Elkins, 300

F.3d 638, 650-51 (6th Cir. 2002) (so long as an affidavit reflects the facts as the officers

understood them to be, it cannot be a reckless falsehood). Accordingly, based solely on the

video, the Court does not find the Detective’s statement deliberately false or recklessly made.

Therefore, there is no need to remove the statement from the Affidavit and perform an analysis


                                                 -6-
under prong two of Franks.

       When viewed in whole, the Affidavit before the Municipal Judge provided a fair

probability that evidence of child pornography would be located on Defendant’s hard drives,

computers and cell phone. The Municipal Judge thus had a substantial basis for concluding that

probable cause existed before issuing the Search Warrant.

                                     III. CONCLUSION

       The Court holds that the Municipal Judge had a substantial basis for concluding that

probable cause existed. After viewing the video in full, the Court does not find the Detective

made false statements either deliberately or recklessly when the Detective determined that it

appeared Defendant used his cell phone to take pictures down A.H.’s shirt. Therefore, the Court

denies Defendant’s Motion to Suppress (Doc. 16) in its entirely, without a hearing.

       IT IS SO ORDERED.

                                     s/ Christopher A. Boyko
                                     CHRISTOPHER A. BOYKO
                                     United States District Judge

Dated: March 19, 2019




                                               -7-
